Name: Commission Regulation (EC) No 1107/2004 of 11 June 2004 amending Regulation (EC) No 708/98 as regards the maximum quantities for the third tranche of intervention in the 2003/04 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product;  international trade
 Date Published: nan

 12.6.2004 EN Official Journal of the European Union L 211/14 COMMISSION REGULATION (EC) No 1107/2004 of 11 June 2004 amending Regulation (EC) No 708/98 as regards the maximum quantities for the third tranche of intervention in the 2003/04 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995, on the common organisation of the market in rice (1) and in particular Article 8(b) thereof, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003, on the common organisation of the market in rice (2), and in particular Article 32(3) thereof, Whereas: (1) The conditions governing the taking over of paddy rice by the intervention agencies are laid down in Commission Regulation (EC) No 708/98 of 30 March 1998 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied (3). (2) Regulation (EC) No 1785/2003 limited the quantities that may be bought in by the intervention agencies in the period from 1 April 2004 to 31 July 2004 to 100 000 tonnes. (3) In several Member States the quantities being offered for intervention are far greater than the quantities specified in Annex IV to Regulation (EC) No 708/98. In the light of the market situation resulting from the above-mentioned supply balance, those quantities should be increased by 45 000 tonnes and the maximum quantities for the third tranche of intervention for the 2003/04 marketing year amended. (4) Regulation (EC) No 708/98 should be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 In Annex IV to Regulation (EC) No 708/98, in the column headed Tranche 3, 0 is replaced by 45 000. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by the 2003 Act of Accession. Regulation repealed by Regulation (EC) No 1785/2003 with effect from the date of entry into force of that Regulation. (2) OJ L 270, 21.10.2003, p. 96. (3) OJ L 98, 31.3.1998, p. 21. Regulation as last amended by Regulation (EC) No 579/2004 (OJ L 90, 7.3.2004, p. 54).